DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 filed 04/16/2020 are the current claims hereby under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 has been considered by the examiner.
Claim Objections
Claims 7 and 12-13 are objected to because of the following informalities: 
In claim 7, please change “by the metatarsal area” to read “by a metatarsal area”
In claim 12, please change “sense the respective vertical displacement” to read “sense a respective vertical displacement”
In claims 13-15, please change all instances of “the stage” to read “the X-Y stage” or change the initial instance of “an X-Y stage” to read “a stage.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, the generic placeholder “a first actuator” modified by the functional language “to displace the first probe upwardly against the adipose layer with a predetermined force”
In claim 7, the generic placeholder “a second actuator” modified by the functional language “to displace the second probe upwardly against the adipose layer with another predetermined force”
In claim 13, the generic placeholder “an actuator” modified by the functional language “to displace the probe upwardly against the adipose layer”
In claim 15, the generic placeholder “a second actuator” modified by the functional language “to displace the second probe” 
In the specification filed 04/16/2020 [0019]: “a servo linear actuator.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitations:
to contact a plantar surface of a human foot
to sense a pressure applied to the upper surface
to probe an adipose layer on a bottom of the heel
to displace the first probe upwardly against the adipose layer
to sense a vertical displacement of the first probe against the adipose layer
Claim 7 recites the limitations:
to sense a second pressure applied to the upper surface by the metatarsal area of the human foot
to probe the adipose layer on a bottom of the metatarsal area
to displace the second probe upwardly against the adipose layer
to sense a second vertical displacement of the second probe against the adipose layer
Claim 9 recites the limitations:
to probe a plurality of locations of plantar adipose tissue
to displace the probes upwardly against the plantar adipose tissue
to sense a plurality of second pressures applied to the upper surface by the human foot
Claim 10 recites the limitations:
to contact a plantar surface of a human foot
to probe an adipose layer on a bottom of the foot above the first opening
to probe the adipose layer on the bottom of the foot above the second opening
to displace the first probe upwardly against the adipose layer 
to displace the second probe upwardly against the adipose layer
Claim 11 recites the limitations:
selectively probe an adipose layer on a bottom of the foot above the first and second openings, or above the third and fourth openings
Claim 13 recites the limitations:
to contact a plantar surface of a human foot 
to probe an adipose layer on a bottom of the foot
to displace the probe upwardly against the adipose layer
to sense a vertical displacement of the probe against the adipose layer
Claim 15 recites the limitations:
to probe the adipose layer on a bottom of the foot 
All of the above limitations include parts of a human organism (human foot, adipose layer, etc.) actively claimed. The claims limitations should be amended to read that the respective elements are “configured to” perform the functions listed above. For example, in claim 1, “a first pressure sensor to sense a pressure applied to the upper surface by a heel of the human foot” should be rewritten to “a first pressure sensor configured to sense a pressure applied to the upper surface by a heel of the human foot.”
Claims 2-6, 8, 12, and 14 are each ultimately dependent one of claims 1, 10, and 13 and are likewise rejected for also encompassing the same human organism. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spruce (US 20100113966 A1).
Regarding Claim 1, Spruce discloses an apparatus ([0002], a force transducer, medical instrument, and machine implemented method) comprising:
a platform ([0126], floor mounted test device 1200 having an upper surface to contact a plantar surface of a human foot positioned on the platform ([0126], a pressure sensing matrix 1201 upon which a patient may place the selected body part…the patient’s foot);
a first pressure sensor to sense a pressure applied to the upper surface by a heel of the human foot ([0130], the pressure sensing matrix 1201 comprises a piezo-electric sheet in the form of a plurality of piezo-electric transducers so as to allow a pressure map to be generated by the instrument);
a first probe ([0129], probe 1303)  extending through an opening in the platform and moveable vertically upward through the opening ([0127], plurality of through holes, examples of which are labelled 1205 in FIG. 12, through which a probe of a force transducer may move so as to provide a stimulus to the underside of the patient's foot) to probe an adipose layer on a bottom of the heel ([0129], the through holes in the pressure sensing matrix are aligned with through holes in the main body casing 1301 so that a probe 1303 of a force transducer 1305 can apply a stimulus to a plantar surface of a patient's foot);
a first actuator ([0133], actuator piston 1507) to displace the first probe upwardly against the adipose layer ([0132], operable to drive an actuator piston axially within the housing with respect to the nose 1501. The actuator piston 1507 is in force transmitting communication with a compression spring 1509 which is in force transmitting with the probe 1303. The piston drives the probe upwards through the through holes to apply the stimulus) with a predetermined force ([0134], the actuator and sensor module 1505 is operable to control a position of the actuator piston 1507 within the housing 1503 with respect to the nose 1501 so as to control the relative distance between the actuator piston 1507 and the probe 1303 thus applying a known force to the probe 1303); and
a first linear displacement sensor ([0134], sensor module 1505) to sense a vertical displacement of the first probe against the adipose layer ([0134], control the relative distance between the actuator piston 1507 and the probe 1303. The relative distance between the actuator piston and the probe includes the vertical displacement of the probe against the tissue).

Regarding Claim 13, Spruce discloses an apparatus ([0002], a force transducer, medical instrument, and machine implemented method) comprising:
a platform ([0126], floor mounted test device 1200 having an upper surface to contact a plantar surface of a human foot positioned on the platform ([0126], a pressure sensing matrix 1201 upon which a patient may place the selected body part…the patients foot), wherein the platform forms first and second openings ([0127], plurality of through holes, examples of which are labelled 1205 in FIG. 12) which extend vertically through the platform (See Fig. 13, through holes extend vertically through the layer 1201);
a probe ([0129], probe 1303) to probe an adipose layer on a bottom of the foot ([0129], the through holes in the pressure sensing matrix are aligned with through holes in the main body casing 1301 so that a probe 1303 of a force transducer 1305 can apply a stimulus to a plantar surface of a patient's foot);
an actuator ([0133], actuator piston 1507)  to displace the probe upwardly against the adipose layer ([0132], operable to drive an actuator piston axially within the housing with respect to the nose 1501. The actuator piston 1507 is in force transmitting communication with a compression spring 1509 which is in force transmitting with the probe 1303. The piston drives the probe upwards through the through holes to apply the stimulus);
a linear displacement sensor ([0134], sensor module 1505) to sense a vertical displacement of the probe against the adipose layer ([0134], control the relative distance between the actuator piston 1507 and the probe 1303. The relative distance between the actuator piston and the probe includes the vertical displacement of the probe against the tissue); and
an X-Y stage ([0131], translation stage 1401 comprises a pair of x-rails 1403 and pair of y-rails 1405) positioned below the platform ([0131], translation stage 1401 enables the force transducer to be moved to a position with respect to the through holes of the main body casing 1301 and the pressure sensing matrix 1201 so that the probe 1303 can provide a stimulus to the plantar surface of the patient's foot, the requires that the stage be below the platform as the probe shown in Fig. 13 is below the platform) and selectively translatable in an X-direction and a Y-direction ([0131], motion in the x direction and/or y direction (as shown in FIG. 14) under the control of suitable motors (not shown) causes the force transducer 1305 to move accordingly), wherein the actuator and probe are mounted on the stage ([0131], force transducer 1305 mounted on a translation stage 1401. Transducer 1305 includes the probe and actuator) to selectively translate the actuator and probe from beneath the first opening to beneath the second opening ([0131], the translation stage 1401 enables the force transducer to be moved to a position with respect to the through holes of the main body casing 1301 and the pressure sensing matrix 1201 so that the probe 1303 can provide a stimulus to the plantar surface of the patient's foot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Snellenberg (US 20190021649 A1) in view of Robichaud (US 20060178596 A1).
Regarding Claim 1, Van Snellenberg discloses an apparatus ([0003], a medical diagnostic apparatus) comprising:
a platform ([0039], foot platform 401) having an upper surface to contact a plantar surface of a human foot positioned on the platform ([0039], for the user to stand on during use. The platform 401 shown in Fig. 4 includes an upper surface on which the stands during use. This standing requires contact between the plantar surface of the foot and the platform);
a first pressure sensor ([0040], four load cells) to sense a pressure applied to the upper surface by a heel of the human foot ([0040], load cells are used to measure the weight of the user [as the user stands of the surface]. The load cells measure the total pressure applied to the platform which includes the pressures applied by the heel);
a first probe ([0042], monofilament assemblies 412 includes “probe” 504) extending through an opening in the platform (See Fig. 5) and moveable vertically upward through the opening to probe an adipose layer on a bottom of the heel ([0043], move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501);
a first actuator ([0043], an actuator (e.g., micro servo actuator 503)) to displace the first probe upwardly against the adipose layer ([0043], an actuator (e.g., micro servo actuator 503) is activated to move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501) with a predetermined force ([0043], The device can be designed to ensure that a consistent amount of pressure is applied during testing); and
However, Van Snellenberg does not explicitly disclose a first linear displacement sensor to sense a vertical displacement of the first probe against the adipose layer. Robichaud teaches a sensory testing device ([0005], a sensory testing system) comprising a platform ([0026], mesh supporting screen 224) and a probe configured to move vertically through openings in the platform ([0027], Mesh screen 224 contains openings large enough to allow the tip of test filament 202 to pass there through), and a first linear displacement sensor ([0029], displacement sensor 210) to sense a vertical displacement of the first probe against the adipose layer ([0031], displacement sensor 210 measures the distance shaft 202 has traversed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including a probe for probing the foot as disclosed by Van Snellenberg to include a displacement sensor as taught by Robichaud to monitor the distance shaft has traversed and determine the corresponding force applied (Robichaud [0031]-[0032]). One of ordinary skill  in the art would recognize that applying the known technique of a displacement sensor with a probe as taught by Robichaud to the system including a displaceable probe as disclosed by Van Snellenberg would yield only the predictable result of monitoring the force applied over time.
 
Regarding Claim 3, Robichaud further teaches wherein the first linear displacement sensor comprises a linear variable differential transformer ([0029], the displacement sensor 210 is a linear variable differential transformer (LVDT, Trans-Tek model 0241-0000)).

Regarding Claim 6, Robichaud further teaches wherein a first actuator displaces upwardly with a series of increasing predetermined forces ([0033], motor current is increased under control of the system 200 according to a pre-determined function, such as a linearly increasing ramp. See Fig. 3A, motor current increases which displaces the probe upwards); and
the first linear displacement sensor senses a series of vertical displacements of the first probe corresponding to the series of increasing predetermined forces (See Fig. 3B, the displacement is monitored over time while the probe is displaced vertically. The displacement corresponds to the increasing predetermined force as described in [0032]: “Motors having force outputs proportional to motor input currents are used so that force exerted by the motor can be determined”). It would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Van Snellenberg to include monitoring the displacement over a course of predetermined forces as taught by Robichaud to determine the sensory threshold of an individual under test (Robichaud [0033]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Snellenberg (US 20190021649 A1) and Robichaud (US 20060178596 A1) as applied to claim 1 above, and further in view of Gandhi (US 20120220892 A1).
Regarding Claim 2, modified Van Snellenberg teaches the apparatus of claim 1 as described above.
However, modified Van Snellenberg does not explicitly teach wherein the first actuator comprises pneumatic cylinder. Van Snellenberg suggests that the first actuator is a micro servo actuator or a linear actuator (Van Snellenberg [0043]). Gandhi teaches an apparatus for measuring sensory thresholds ([0003], apparatus for measuring sensory threshold) wherein a first actuator ([0061], the actuator 160) comprises pneumatic cylinder ([0061], pneumatic cylinder, or other type of linear actuator may be used). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that substituting the known element of a linear actuator as suggested by Van Snellenberg for the pneumatic cylinder taught by Gandhi would yield only the predictable result of allowing for linear control of the probe. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Snellenberg (US 20190021649 A1) and Robichaud (US 20060178596 A1) as applied to claim 1 above, and further in view of Lasky (US 6190334 B1) and Storr (Pulse Width Modulation).
Regarding Claim 4, modified Van Snellenberg teaches the apparatus of claim 1 as described above.
However, modified Van Snellenberg does not explicitly teach wherein the first actuator is a servo linear actuator which is activated by a pulse width modulation signal. Van Snellenberg suggests that the first actuator is a micro servo actuator or a linear actuator (Van Snellenberg [0043]). 
Lasky teaches an automated palpation device (Col. 1 lines 6-10, automated breast palpation device) wherein a first actuator (Col. 5 lines 1-3, the actuator 14) is a servo linear actuator (Col. 5 lines 1-3, is a moving coil linear servo actuator). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by Van Snellenberg to be a linear servo actuator as taught by Lasky to allow for control of position, speed, acceleration and force of the actuator (Col. 6 lines 1-8). One of ordinary skill in the art would recognize that substituting the known element of a linear servo as taught by Lasky for the actuator disclosed by Van Snellenberg would yield only predictable results. 
Storr teaches that the motors can be controlled by a pulse width modulation signal (use of pulse width modulation to control a small motor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the servo taught by Lasky to be activated by a pulse width modulation signal as taught by Storr to control the amount of power delivered to a load without dissipating any wasted power in it (Storr). One of ordinary skill in the art would recognize that applying the known technique of using a pulse width modulation signal to control a motor as taught by Storr to the controllable linear actuator taught by Lasky would yield only the predicable result of allowing the linear actuator to be controlled predictably. 

Regarding Claim 5,  Robichaud further teaches wherein the first linear displacement sensor includes a decoder ([0019], a computer that executes a program that controls the movement of the motor shaft and detects its position) to sense encodings ([0019], linear DC motor is operatively linked to a length encoder) located at predetermined locations on the first actuator (the length encoder in [0019] functions to generate encoder unit also described [0032] which are indicative of predetermined positions which are sent to the computer to monitor the position).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce (US 20100113966 A1) as applied to claim 1 above, and further in view of Van Snellenberg (US 20190021649 A1) and Robichaud (US 20060178596 A1).
Regarding Claim 7, Spruce further discloses a second pressure sensor to sense a second pressure applied to the upper surface by the metatarsal area of the human foot (See Fig. 12, the pressure sensing matrix includes a piezo-electric sheet in the form of a plurality of piezo-electric transducers so as to allow a pressure map to be generated as described in [0130]. There is at least one sensor in the array 1201 formed around the through holes 1205 that would sense pressure from the metatarsal area).
However, Spruce does not explicitly disclose a second probe extending through a second opening in the platform and moveable vertically upward through the second opening to probe the adipose layer on a bottom of the metatarsal area; a second actuator to displace the second probe upwardly against the adipose layer with another predetermined force; and a second linear displacement sensor to sense a second vertical displacement of the second probe against the adipose layer. 
Van Snellenberg teaches a ([0003], a medical diagnostic apparatus) including a platform ([0039], foot platform 401); a first probe ([0042], monofilament assemblies 412 includes “probe” 504) extending through an opening in the platform (See Fig. 5) and moveable vertically upward through the opening to probe an adipose layer on a bottom of the heel ([0043], move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501); and 
a second probe ([0042], the device may include several assemblies [412] placed at various locations around the device in order to test different sites on the user's feet); extending through a second opening in the platform (See Fig. 5, probe extends upward through opening in platform 502) and moveable vertically upward through the second opening to probe the adipose layer on a bottom ([0043], move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501);
a second actuator ([0043], an actuator (e.g., micro servo actuator 503)) to displace the second probe upwardly against the adipose ([0043], an actuator (e.g., micro servo actuator 503) is activated to move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501) with a predetermined force ([0043], The device can be designed to ensure that a consistent amount of pressure is applied during testing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform including one probe and a plurality of openings as disclosed by Spruce to include an additional probe as taught by Van Snellenberg to test different sites on the user's feet at once (Van Snellenberg [0042]).
However, Van Snellenberg does not explicitly teach a second linear displacement sensor to sense a second vertical displacement of the second probe against the adipose layer. Robichaud teaches a sensory testing device ([0005], a sensory testing system) comprising a platform ([0026], mesh supporting screen 224) and a probe configured to move vertically through openings in the platform ([0027], Mesh screen 224 contains openings large enough to allow the tip of test filament 202 to pass there through), and a linear displacement sensor ([0029], displacement sensor 210) to sense a vertical displacement of the probe against the adipose layer ([0031], displacement sensor 210 measures the distance shaft 202 has traversed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including a second probe for probing the foot as taught by Van Snellenberg to include a displacement sensor as taught by Robichaud to monitor the distance shaft has traversed and determine the corresponding force applied (Robichaud [0031]-[0032]). One of ordinary skill  in the art would recognize that applying the known technique of a displacement sensor with a probe as taught by Robichaud to the system including a plurality of displaceable probes as taught by Van Snellenberg would yield only the predictable result of monitoring the force applied over time.

Regarding Claim 9, Spruce discloses the apparatus of claim 1 as described above. Spruce further discloses a plurality of second openings in the platform through which a probe can traverse to probe an adipose layer of a human foot (through holes 2105 form a matrix that covers the entire bottom of the foot as shown in Fig. 12), and a plurality of second pressure sensors to sense a plurality of second pressures applied to the upper surface by the human foot (See Fig. 12, the pressure sensing matrix includes a piezo-electric sheet in the form of a plurality of piezo-electric transducers so as to allow a pressure map to be generated as described in [0130]. A plurality of the holes 1205 makes up the plurality of second openings).
However, Spruce does not explicitly disclose a plurality of second probes extending through a plurality of second openings dispersed over an area of the platform and moveable vertically upward through the second openings to probe a plurality of locations of plantar adipose tissue; a plurality of second actuators connected to the plurality of second probes to displace the probes upwardly against the plantar adipose tissue with another predetermined force; and a plurality of second linear displacement sensors to sense a vertical displacement of the plurality of second probes.
Van Snellenberg teaches a ([0003], a medical diagnostic apparatus) including a platform ([0039], foot platform 401); a first probe ([0042], monofilament assemblies 412 includes “probe” 504) extending through an opening in the platform (See Fig. 5) and moveable vertically upward through the opening to probe an adipose layer on a bottom of the heel ([0043], move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501); and
a plurality of second probes ([0042], the device may include several assemblies [412 which each include a probe 504 shown in Fig. 5] placed at various locations around the device. “Several” means greater than 2, which means that one assembly is the first probe and the other at least 2 assemblies are the plurality (two of more) of second probes) extending through a plurality of second openings dispersed over an area of the platform (See Fig. 5, each probe extends upward through its respective opening in platform 502)  and moveable vertically upward through the second openings to probe a plurality of locations of plantar adipose tissue (each actuators moves each monofilament 504 through its opening in the foot platform 502 so that each monofilament 504 is in contact with the user's foot 501 as described in [0043]); a 
plurality of second actuators (each assembly includes an actuator (e.g., micro servo actuator 503) described in [0043]) connected to the plurality of second probes (See Fig. 5, each probe 504 has an actuator 503 connected to it) to displace the probes upwardly against the plantar adipose tissue ([0043], an actuator (e.g., micro servo actuator 503) is activated to move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501) with another predetermined force ([0043], The device can be designed to ensure that a consistent amount of pressure is applied during testing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform including one probe and a plurality of openings as disclosed by Spruce to include a plurality of additional probe assemblies as taught by Van Snellenberg to test different sites on the user's feet at once (Van Snellenberg [0042]).
However, Van Snellenberg does not explicitly teach a plurality of second linear displacement sensors to sense a vertical displacement of the plurality of second probes. Robichaud teaches a sensory testing device ([0005], a sensory testing system) comprising a platform ([0026], mesh supporting screen 224) and a probe configured to move vertically through openings in the platform ([0027], Mesh screen 224 contains openings large enough to allow the tip of test filament 202 to pass there through), and a linear displacement sensor ([0029], displacement sensor 210) to sense a vertical displacement of the probe against the adipose layer ([0031], displacement sensor 210 measures the distance shaft 202 has traversed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including additional probes for probing the foot as taught by Van Snellenberg to include a displacement sensor for each probe as taught by Robichaud to monitor the distance each shaft has traversed and determine the corresponding force applied (Robichaud [0031]-[0032]). One of ordinary skill  in the art would recognize that applying the known technique of a displacement sensor with a probe as taught by Robichaud to the system including a plurality of displaceable probes as taught by Van Snellenberg would yield only the predictable result of monitoring the force applied by each probe over time.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spruce (US 20100113966 A1), Van Snellenberg (US 20190021649 A1), and Robichaud (US 20060178596 A1) as applied to claim 7 above, and further in view of Storr (Pulse Width Modulation).
Regarding Claim 8, modified Spruce teaches the apparatus of claim 7 as described above.
However, modified Spruce does not explicitly teach wherein the first actuator and second actuator are activatable by a pulse width modulation signal having a duty cycle that corresponds with a predetermined stalling force to be applied by the first actuator and second actuator. Van Snellenberg teaches that the actuators can be servo actuators ([0043]) and the device is designed to ensure that a consistent amount of pressure is applied during testing ([0043]). Storr teaches a system of controlling servo motors wherein a pulse width modulation signal is used to activate a servo motor and control the speed of the motor as desired (Storr: By changing or modulating the timing of these pulses the speed of the motor can be controlled, i.e. the longer the pulse is “ON”, the faster the motor will rotate and likewise, the shorter the pulse is “ON” the slower the motor will rotate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the servo actuators suggested by Van Snellenberg to be controllable by a pulse width modulation as taught by Storr to control the amount of power delivered to a load without dissipating any wasted power in it (Storr). One of ordinary skill in the art would recognize that applying the known technique of controlling a servo motor with a pulse width modulation signal as taught by Storr to the system including applying a force with a servo motor as taught by Van Snellenberg would yield only the predictable result of controlling the position of the servo motors using a predetermined pulse width modulation signal to provide the predetermined force. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Snellenberg (US 20190021649 A1) in view of Lasky (US 6190334 B1) and Robichaud (US 20060178596 A1).
Regarding Claim 10, Van Snellenberg discloses an apparatus ([0003], a medical diagnostic apparatus) comprising:
a platform ([0039], foot platform 401) having an upper surface to contact a plantar surface of a human foot positioned on the platform ([0039], for the user to stand on during use. The platform 401 shown in Fig. 4 includes an upper surface on which the stands during use. This standing requires contact between the plantar surface of the foot and the platform), 
wherein the platform includes a first opening (See Fig. 5, a first opening is shown in the platform 502);
a first probe ([0042], monofilament assemblies 412 includes “probe” 504) to probe an adipose layer on a bottom of the foot above the first opening ([0043], move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501);
a first servo actuator ([0043], an actuator (e.g., micro servo actuator 503)) to displace the first probe upwardly against the adipose layer ([0043], an actuator (e.g., micro servo actuator 503) is activated to move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501) with a predetermined force ([0043], The device can be designed to ensure that a consistent amount of pressure is applied during testing).
However, Van Snellenberg does not explicitly disclose the platform including a second opening; a second probe to probe the adipose layer on the bottom of the foot above the second opening; a linear servo actuator, the actuator to sense a vertical displacement of the first probe; and a second servo linear actuator to displace the second probe upwardly against the adipose layer with another predetermined force, and to sense a vertical displacement of the second probe.
Van Snellenberg teaches that the device may include several assemblies placed at various locations around the device ([0042], the device may include several assemblies [412] placed at various locations around the device), such a device would include a second opening (See Fig. 5, an opening is shown in the platform 502 for each assembly. Including several assemblies would require at one second opening);
a second probe ([0042], monofilament assemblies 412 includes “probe” 504. Each additional assembly includes the probe) to probe the adipose layer on the bottom of the foot above the second opening (each additional assembly taught probes the adipose layer above the respective opening);
a second servo actuator (each assembly includes a servo actuator 503 described in [0043]) to displace the second probe upwardly against the adipose layer ([0043], an actuator (e.g., micro servo actuator 503) is activated to move the monofilament 504 through an opening in the foot platform 502 so that the monofilament 504 is in contact with the user's foot 501)  with another predetermined force ([0043], The device can be designed to ensure that a consistent amount of pressure is applied during testing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second probe assembly to the device disclosed by Van Snellenberg to test different sites on the user's feet with one device ([0042]). 
However modified Van Snellenberg does not explicitly teach the servo actuators are linear actuators, and that the actuating assemblies sense a vertical displacement. 
Lasky teaches an automated palpation device (Col. 1 lines 6-10, automated breast palpation device) wherein a first actuator (Col. 5 lines 1-3, the actuator 14) is a servo linear actuator (Col. 5 lines 1-3, is a moving coil linear servo actuator). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by Van Snellenberg to be a linear servo actuator as taught by Lasky to allow for control of position, speed, acceleration and force of the actuator (Col. 6 lines 1-8). One of ordinary skill in the art would recognize that substituting the known element of a linear servo as taught by Lasky for the actuator disclosed by Van Snellenberg would yield only predictable results. 
Lasky does not explicitly disclose that the actuator senses a vertical displacement. Robichaud teaches a sensory testing device ([0005], a sensory testing system) comprising a platform ([0026], mesh supporting screen 224) and a probe configured to move vertically through openings in the platform ([0027], Mesh screen 224 contains openings large enough to allow the tip of test filament 202 to pass there through), and a linear actuator senses its respective vertical displacement ([0019], linear DC motor is operatively linked to a length encoder and to a digital motor controller, which are both operatively linked to a computer that executes a program that controls the movement of the motor shaft and detects its position). ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including a probe for probing the foot as disclosed by Van Snellenberg to include monitoring the displacement with the actuator as taught by Robichaud to monitor the distance shaft has traversed and determine the corresponding force applied (Robichaud [0031]-[0032]).

Regarding Claim 12, modified Van Snellenberg teaches the apparatus of claim 10 as described above. However, modified Van Snellenberg does not explicitly teach the first servo linear actuator and the second servo linear actuator have a stalling force that corresponds with a duty cycle of a pulse width modulation signal received by the first actuator and the second actuator; and the first servo linear actuator and the second servo linear actuator include rotary encodings and a decoder to sense the encodings, such that the first servo linear actuator and the second servo linear actuator sense the respective vertical displacement of the first probe and the second probe.
Robichaud teaches the actuators include encodings ([0019], linear DC motor is operatively linked to a length encoder) and a decoder to sense the encodings ([0019], a computer that executes a program that…detects its position), such that each actuator can sense the respective vertical displacement ([0032], encoder units are used to monitor the displacement of shaft 202). It would have been obvious to one having ordinary skill in the art to modify the rotary servos disclosed by Van Snellenberg to include encodings and decoder as taught by Robichaud to monitor and control the position the shaft (Robichaud [0032]). 
Lasky teaches linear servo actuators. One of ordinary skill in the art would recognize that linear servo actuators have an inherent stalling force that corresponds with the a duty cycle of a pulse width modulation signal received (pulse width modulation control of servo actuators acts by sending a predetermined duty cycle which when left unchanged, stalls the servo at a certain location with a predetermined force)

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (Automated Peripheral Neuropathy Assessment of Diabetic Patients using Optical Imaging and Binary Processing Techniques) in view of Robichaud (US 20060178596 A1).
Regarding Claim 13, Siddiqui discloses an apparatus (II. Methodology, perforated glass sheet rests on a scanner structure with a built in mechanically driven probe element) comprising:
a platform (II. Methodology, perforated glass sheet) having an upper surface to contact a plantar surface of a human foot positioned on the platform (See Fi. 2, the bottom surface of the foot contacts the upper surface of the perforated glass sheet when it rests there), wherein the platform forms first and second openings which extend vertically through the platform (II. Methodology, holes within the sheet permit a probe to pass through);
a probe (II. Methodology, probe) to probe an adipose layer on a bottom of the foot (II. Methodology, linear actuator then applies the probe at the appropriate speed consistent with the SWME test. A SWME involves probing an adipose layer on the bottom surface of the foot);
an actuator (II. Methodology, third linear actuator) to displace the probe upwardly against the adipose layer (II. Methodology, third linear actuator then applies the probe [up through the holes and against the adipose layer of the foot as seen in Fig. 1 and Fig. 2]);
an X-Y stage positioned below the platform (II. Methodology, two stepper motor driven linear rails. The rails form the “stage” beneath the platform as seen in Fig. 1) and selectively translatable in an X-direction and a Y-direction (II. Methodology, two stepper motor driven linear rails to position the force sensing probe at the relevant test location. The “relevant test location” is a point in the X-Y plane determined by the micro-controller), 
wherein the actuator and probe are connected on the stage to selectively translate the actuator and probe (II. Methodology, two stepper motor driven linear rails to position the force sensing probe at the relevant test location. A third linear actuator then applies the probe at the appropriate speed consistent with the SWME test. Because the rails act to position the probe, the probe must be connected on them in some manner) from beneath the first opening to beneath the second opening (II. Methodology, the probe is relocated to four or five tests site for each foot).
However, Siddiqui does not explicitly disclose a linear displacement sensor to sense a vertical displacement of the probe against the adipose layer, and wherein the actuator and probe are mounted on the stage. 
Robichaud teaches a sensory testing device ([0005], a sensory testing system) comprising a platform ([0026], mesh supporting screen 224) and a probe configured to move vertically through openings in the platform ([0027], Mesh screen 224 contains openings large enough to allow the tip of test filament 202 to pass there through), and a first linear displacement sensor ([0029], displacement sensor 210) to sense a vertical displacement of the first probe against the adipose layer ([0031], displacement sensor 210 measures the distance shaft 202 has traversed), and wherein the actuator and probe are mounted on a stage ([0030], moveable base 212 is coupled to the lower end of displacement transducer 210 for facilitating movement of test filament 202 from one test location to another). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including a probe for probing the foot as disclosed by Siddiqui to include a displacement sensor as taught by Robichaud to monitor the distance shaft has traversed and determine the corresponding force applied (Robichaud [0031]-[0032]). One of ordinary skill  in the art would recognize that applying the known technique of mounting a displacement sensor and a probe as taught by Robichaud to the system including a displaceable probe as disclosed by Siddiqui would yield only the predictable result of securing the structures to the moveable base to facilitate movement between test sites as taught by Robichaud.

Regarding Claim 14, Siddiqui further discloses wherein the platform is parallel to a plane formed by the X-direction and the Y-direction of the X-Y stage (See Fig. 1). Note: Robichaud also teaches that the planes are parallel (See Fig. 2A).

Allowable Subject Matter
Claims 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 11, the prior art does teach or reasonably suggest “the first probe and the second probe are selectively positionable below the platform under the first and second openings, or under the third and fourth openings, such that the first probe and second probe may selectively probe an adipose layer on a bottom of the foot above the first and second openings, or above the third and fourth openings.” The closest prior art of record includes Spruce (US 20100113966 A1) who discloses third and fourth openings along with a first probe, but not a second probe selectively positionable below the platform under the first and second openings along with the first probe. 
Regarding Claim 15, the prior art does not teach of reasonably suggest “wherein the second actuator and second probe are mounted on the stage” in a system with a first probe attached to a stage translatable in an X-Y plane parallel to a platform for supporting a foot. The closest prior art of record includes Spruce (US 20100113966 A1) who discloses a stage with only a single probe mounted thereon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sundman (US 5941835 A) discloses a platform (Fig. 5, platform 14) with a plurality openings (See Fig. 5) through which a plurality of probes (Fig. 5, pin 20) are actuated by individual actuators (Springs 38 in Fig. 5 and in Col. 6, while spring elements 38 are preferably formed from a block of cellular urethane, they could be configured as individual springs that would be able to urge gauge elements 20 upward without the air inflated diaphragm) to measure a force applied to the bottom of a foot.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791 
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791